ORDER

Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the order-opinion of the court of appeals filed on May 26, 1993 be, and the same is, reversed and the judgment entered in the Ramsey County District Court in favor of petitioner Shaw Lumber Company in the total amount of $33,636.31 and in favor of petitioner Gen-Erik Heating & Cooling, Inc. in the total amount of $6,038.33 be, and the same is, reinstated. It is the view of this court that the trial court was fully aware of the nature and scope of the parties’ stipulation, entered in open court, and of the effect of the final judgment entered pursuant to that stipulation, and under the recorded circumstances, the stipulation and the judgment entered in the trial court cannot be viewed as ambiguous. Accordingly, we affirm the trial court’s findings that the defendant James M. Boo, Jr. breached the stipulation and violated the court order in which the stipulation was memorialized on the basis that those findings are amply supported by the record.
Reversed and judgment reinstated.